Title: [From Thomas Jefferson to George Gilmer, 14 February 1784]
From: Jefferson, Thomas
To: Gilmer, George


        [Annapolis, 14 Feb. 1784. Entry in SJL reads: “Dr. Gilmer. Inclosed Fox’s letter and resolution Congress. I shall be at Mont—ill health—news.” TJ’s letter to Gilmer and its enclosures have not been found. Fox’s letter was evidently one to TJ in reply to TJ’s missing letter to Fox of 31 Dec. 1783 concerning Gilmer’s accounts. On 22 June 1781 Gilmer had written to Theodorick Bland concerning his accounts (DLC: PCC, No. 78) and his letter was referred on 4 Apr. 1783 to a committee of three; this committee reported on 22 Apr. 1783 to the effect that “the account of Dr. G. Gilmer for pay and rations be settled on the same  principles as the accounts of other hospital surgeons of the same rank, according to the time he shall appear to have been employed in the public service; and that the purveyor general return to Dr. George Gilmer a quantity of medicine equal to what he expended out of his private stores, for the use of the continental hospital under his care” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxiv, 229, 265). Edward Fox was commissioner for adjusting the accounts of the General Hospital; it is likely, therefore, that the resolution enclosed in TJ’s letter to Gilmer was a copy of the one just quoted.]
      